             Case 1:18-cv-08908-GBD Document 30 Filed 02/15/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                            Plaintiff,
                       v.                                  No. 1:18-cv-08908-GBD
THOMAS CARTER RONK,

                            Defendant.



                            DECLARATION OF BARRY O’CONNELL

        BARRY O’CONNELL, pursuant to U.S.C. § 1746, declares as follows:

        1.       I am over twenty-one years of age. I am employed as a Senior Counsel in the New

York Regional Office of the Plaintiff United States Securities and Exchange Commission

(“Commission”). I submit this declaration in connection with the Commission’s Opposition to the

Motion by Defendant Thomas Carter Ronk to Dismiss or Transfer this Action.

        2.       I am familiar with the facts and proceedings in this action and the matters alleged in

the Commission’s Complaint. I make this Declaration based on my direct knowledge, information,

and belief. The source of my information and the bases of my belief are the documents obtained by

the Commission, interviews and testimonies taken from various parties during the course of the

investigation that preceded this action, and conversations with other members of the Commission’s

staff that relate to this action.

        3.       The Complaint alleges that Ronk made false statements to prospective investors in

connection with a private stock offering by WealthMakers, Ltd. (“WealthMakers”), a private

company he co-founded. Complaint at ¶ 2. As Ronk conceded in the underlying investigation,

WealthMakers had a New York office. Attached as Exhibit A is an excerpt from Ronk’s

investigative testimony held on February 21, 2018 (edited only to underline the relevant text)
            Case 1:18-cv-08908-GBD Document 30 Filed 02/15/19 Page 2 of 5



showing his testimony that WealthMakers had an office “connected by an open door” to a so-called

“investor-relations firm”—a boiler room—that was operated by Kieran Kuhn, SCR Small Cap

Resources, based in New York. Attached as Exhibit B is an email from Kuhn showing SCR’s New

York address in the Eastern District of New York, at 14 Vanderventer Ave., Suite 138, Port

Washington, New York.

       4.       Attached as Exhibit C is a true and correct copy of a spreadsheet produced to the

Commission during its investigation listing shareholders of Gepco, Ltd. as of March 3, 2014 (edited

only to remove non-essential columns and to highlight SDNY-domiciled investors). I calculated the

following eleven investors, domiciled in the Southern District of New York, to collectively hold

214,605 Gepco shares as of March 3, 2014:

Name                              SDNY Residence                     Gepco Shares

Anthony J. Bombace                New Rochelle, New York             1100

Armand Sathue                     South Salem, New York              10,000

Badisse David Mehmet              New York, New York                 100

Eric H. Spellman                  Rye, New York                      400

Franklin Goenaga                  Bronx, New York                    5

Joseph Glori                      New Rochelle, New York             500

Mel Lintz                         Lenox Hills, New York              2,000

Michael D. Tofias                 New York, New York                 190,000

Olivia Coym                       New York, New York                 4,500

Richard A. Jagdeo                 Cortland Manor, New York           1,000

Rowais Wong                       New York, New York                 5,000

                                                                     214,605




                                                  2
             Case 1:18-cv-08908-GBD Document 30 Filed 02/15/19 Page 3 of 5



        5.       Attached as Exhibit D is a true and correct copy of a spreadsheet produced to the

Commission during its investigation, in February 2015 (edited only to highlight the relevant text),

identifying Antoine Marcel Atinkpahoun as having a New York, New York residence and holding

1,000 WealthMakers shares.

        6.       Attached as Exhibit E is a true and correct copy of a spreadsheet produced to the

Commission during its investigation reflecting a shareholder list for Casablanca Mining, Ltd. as of

October 7, 2014.

        7.       Based on the information in Exhibits C, D and E, I estimate that investors based in

California represent less than a third of the investors in each of Gepco, Casablanca, and

WealthMakers.

        8.       Attached as Exhibit F is an excerpt from Ronk’s investigative testimony held on

February 21, 2018 (edited only to underline the relevant text) showing his testimony about traveling

to a “Ruth Chris Steakhouse in New York” to make an investor presentation concerning Casablanca

Mining Ltd.

        9.       Attached as Exhibit G is a true and correct copy of an email produced to the

Commission during its investigation, dated January 30, 2012, which lists a “Schedule for Casablanca

Mining Ltd.” at a “Merriman Capital Investor Summit 2012” held at the InterContinental Times

Square, NYC. The schedule lists Ronk as the presenter for Casablanca and lists a series of meetings

in various suites of the hotel.

        10.      On the “Schedule for Casablanca Mining Ltd.” reflected on Exhibit G, Ronk was

scheduled to meet with, among others, Christopher Tyson and Justin Vaicek of Liolios Group.

Attached as Exhibit H is a true and correct copy of an email produced to the Commission during its

investigation, dated June 6, 2012, where Chris Tyson <Christopher@liolios.com> writes to Ronk,

“Justin Vaicek and I are very familiar with the Casablanca story as we have met Tom Ronk and are

                                                   3
             Case 1:18-cv-08908-GBD Document 30 Filed 02/15/19 Page 4 of 5



very close with Spencer Grimes at Merriman Capital [host of Investor Summit in Exhibit G]. We

would like to speak with you in more detail about our firm and how we could leverage your existing

[Investor Relations] campaign. Justin Vaicek is our natural resources analyst and I believe his 15+

years’ experience in the sector will add tremendous amount of value to your [Investor Relations]

strategy.”

        11.      Attached as I is a true and correct copy of an email produced to the Commission

during its investigation, dated April 11, 2013, wherein Ronk and his associate Trish Malone email

Michael G. Mullings, Vice President & Director of Restricted Transactions at Continental Stock

Transfer & Trust Company, located at 17 Batter Place, 8th Floor, New York, NY 10004. The

Subject of the email is “Casablanca Info,” and it reads, “Hi Mike, Can you please send me the

current number of shareholders as of today and the total number of shares outstanding”—followed

by, “Hi Trish: There are 141 registered shareholders and the issued and outstanding is currently

60,259,633 common shares.”

        12.      Attached as Exhibit J is an excerpt from Ronk’s investigative testimony held on

February 21, 2018 (edited only to underline the relevant text) showing his testimony that he received

approximately $300,000 a year, or between $250,000-350,000 a year, for the years between 2012 and

2017.

        13.      Attached as Exhibit K are copies of both parties’ initial disclosures, pursuant to

Fed.R.Civ.Proc. 26, showing that only three out of seven witnesses listed in Ronk’s disclosures

reside in California, and only five out of twenty-two witnesses in the SEC’s disclosures reside in

California.

        14.      Staff from the SEC’s New York Regional Office have exclusively worked on this

case. Contrary to the assertion in Ronk’s Motion, staff from the SEC’s Los Angeles case would not

be assigned to this case were venue to be transferred. Instead, at least two staff attorneys would

                                                    4
          Case 1:18-cv-08908-GBD Document 30 Filed 02/15/19 Page 5 of 5



have to transport the investigative file to Los Angeles and work remotely from a hotel for the

duration of the trial period, at public expense.



I declare under penalty of perjury that the foregoing is true and correct.

Executed:       New York, New York
                February 15, 2019



                                                        Barry O’Connell




                                                   5
